Detailed Action
The following is a non-final rejection made in response to claims received on January 4th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of at least one typographical error that should be corrected as prescribed in this section.  In lines 2-3 of claim 1, the phrase “further wherein said gun arrays adapted to use timer controlled shells” should read as –further wherein said gun arrays are adapted to use timer controlled shells–. Furthermore, in lines 8-9, the phrase “wherein said computing device use” should read as –wherein said computing device uses–.
Claim 3 is objected to because of at least one typographical error that should be corrected as prescribed in this section. In line 1 of the claim, the preamble ends with “comprising” and should end with –comprises–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second para.graph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “wherein guns in said gun array” is indefinite for the following reasons: (a) “at least two stationary gun arrays” are claimed and so it is unclear which of the “at least two” is being 
In claim 4, the phrase “wherein said cooling means is divided into cooling section [sic] and comprise at least two sections” is indefinite because it is unclear whether the cooling means is what comprises two sections or whether the “cooling section” is what comprises two sections. The phrase is constructed in a such a manner that it necessarily lends itself to a plurality of interpretations.
In claim 5, neither the claimed “said first cooling section” nor “said second section” has any antecedence basis in the claims. Claim 4, which serves as a direct parent to claim 5, simply asserts “at least two sections” without establishing that the sections are distinct (i.e. a first section and a second section). 
On all counts, further clarification and/or amendment is required for compliance with this section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. 2006/079029 (hereinafter referred to as “ALLEN”) in view of US Pub. No. 2008/0148925 (hereinafter referred to as “O’DWYER”) further in view of US Pat. No. 3,974,740 (hereinafter referred to as “BILLOTTET”) further in view of “US Pub. No. 2010/0192759 (hereinafter referred to as “GARWOOD”).
Regarding claims 1-4 and 6-8, Allen teaches a defense system and method for defense (para. [0009]) comprising: at least two guns (para. [0029): some may desire to use two guns), wherein said guns are placed to allow redundancy (para. [0029]: some may desire to use two guns rotating approximately 180 degrees, or even two guns, each rotation over 180 degrees to provide some coverage overlap); at least one radar subsystem (para. [0019]: primary radar 14 for transmitting and receiving information); and at least 
Allen further teaches that the guns in the gun array are equipped with a built-in safety mechanism to prevent the danger of said defense system becoming accidental artillery (see para. [0056]: Primary and secondary information may also include various friendly-fire criteria, or criteria designed to prevent or terminate firing or destruct ammunition on route to a friendly target. For example, friendly-fire criteria may include a certain transponder frequency that alerts the current defense system of a friendly target. Additionally, friendly-fire criteria may simply be coordinates, for example coordinates of a fixed location, at which the control system will refuse to fire).
Inasmuch as the Allen reference teaches, it does not teach at least two stationary gun arrays adapted to use timer controlled shells wherein the gun arrays act as an integrated unit, and furthermore fails to expressly teach that said gun arrays are equipped with a fluid cooling means comprising a cooler, high pressure pump, thermal fluid and tubing therefor, a heat sensing means, a controlling circuit/computing device. 
However, the use of a plurality of stationary gun arrays is not a novel advance over the prior art when considered as a whole. O'Dwyer teaches at least two stationary gun arrays via weapons banks weapons 30 which are configured as kinetic close range solid state gun systems and which, in the illustrated embodiment, comprise groups of repeatable solid state barrel blocks (31) arranged to fire 9 mm rounds across the designated area. The barrel blocks may be angled to deliver cross fire on targets within the 
O'Dwyer further teaches that the gun arrays are capable of acting as an integrated unit (para [0042]: barrels may be simultaneously activated to fire one round so that all of the designated area is shelled with grenades).
Given what was known at the time of filing, as evidenced by the prior art, it would have been obvious to one of ordinary skill in the art to include the multiple gun arrays similar to that of O'Dwyer with the defense system of Allen in order to provide a defense means that is compact and easily concealed and has the ability to deliver large numbers of projectiles to a detected zone in a short space of time (see O'Dwyer, para. [0018]: the set defence means being relatively transportable and compact and thus easily concealed while providing the ability to deliver relatively large numbers of projectiles to the detected zone in a very short space of time). 
Furthermore, with respect to the use of timer controlled shells, the use of timer controlled shells is not a novel advance over the prior art when considered as a whole. Billottet teaches gun arrays adapted to use timer controlled shells (see col. 9, ll.51-56: the projectiles to be fired by the present system may include time-delay fuses). 
Given what was known at the time of filing as evidenced by the prior art, it would have been obvious to one of ordinary skill in the art to include timer controlled shells similar to that Billottet with the defense system of Allen in view of O’Dwyer, with the purpose of providing a more readily adapted weapon system to regions of uncertainty, thereby increasing the efficiency of the weapon (see Billottet col 1, ll. 25-30 improved firing-control system of this character which can be more readily adapted to regions of uncertainty of different sizes and/or configurations, thereby increasing the efficiency of the weapon). 
Lastly, with respect to the application of a fluid cooling means, use of fluid cooling means in armaments is not a novel advance when considering the prior art as a whole. Garwood teaches gun arrays that are equipped with fluid cooling means (see para. [0015]: machine gun includes a rotatable barrel assembly that includes a plurality of circumferentially mounted barrels. The improvements comprise a 
Garwood further teaches that the cooling means comprises at least one cooler (41) (see Fig. 6; para. [0021]: hollow conduit 40...with perforations 41...fluid exits from the respective conduit 31, 34, 40); at least one high pressure pump (see para. [0036]: fluid can be directed into a conduit 31, 34, 40 by a pump); thermal fluid (see para. [0015]: cooling fluid); tubes for said fluid (see para. [0020] hose or conduit 33; see para. [0021] conduit 31, 34, 40; para. [0023]: a fluid delivery tube carrying cooling fluid); at least one heat sensing means (see para. [0025]: temperature sensor 57); at least one control circuit or controlling computing device (see para. [0026]: Microprocessor 55 comprises a computer that includes, in conventional fashion, a memory 53 and a control including sub-routines 52 that can utilize data stored in memory 53); wherein said cooling means is in thermal connection with at least one gun in said gun array and wherein predefined heat rage is kept (see para. [0026]: computer can receive temperature data from the sensor 57, store the data in memory 53, and utilized a sub-routine to analyze the temperature data and cause the current temperature to be shown on a display 50 and, when the temperature reaches an unacceptably high level, cause the gun 10 to cease firing).
Garwood further teaches wherein said cooling means is divided into cooling section and comprise at least two sections (41) (see Fig. 6; para [0015]: a cooling system comprising at least one fluid conduit having a perforated end extending intermediate the circumferentially mounted barrels; and, a system for directing a cooling fluid through the conduit and out the perforated conduit end intermediate the circumferentially mounted barrels; also see para [0021]).
Again, given what was known at the time of filing as evidenced by the prior art, it would have been obvious to one of ordinary skill in the art to include a liquid cooling system similar to that of Garwood, with the defense system of Allen in view of O’Dwyer in view of Billottet, with the purpose of preventing a means to mitigate gun damage and extend firing time (see Garwood, para. [0004]-[0005]: to cool a Gatling gun to extend the period of time during which the gun can be fired without damaging the gun).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd para.graph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	*